DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            GARY R. MCGRIFF,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D17-1111

                             [October 25, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312009-CF-001615A.

   Gary R. McGriff, Jasper, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Gary Richard McGriff appeals an order summarily denying his Florida
Rule of Criminal Procedure 3.850 motion for postconviction relief alleging
ineffective assistance of counsel. We reverse and remand for further review
of appellant’s claim that he rejected a favorable plea offer because counsel
failed to advise that he qualified for enhanced sentencing as a habitual
felony offender.

    Appellant was convicted of burglary following a jury trial. The trial
court sentenced him to a twenty year prison term as a habitual felony
offender (HFO) and as a prison releasee reoffender (PRR).

    Appellant timely filed a rule 3.850 raising fourteen claims. In ground
one, appellant claimed that trial counsel was ineffective for misadvising
him to reject a favorable plea offer to a fifteen year term. Appellant alleged
that when he rejected that plea, counsel told him that his maximum
exposure following trial was a fifteen year prison term. More specifically,
counsel failed to advise appellant that he qualified for HFO sentencing and
its consequences, which permitted the twenty year prison term for the
second degree felony. § 775.084(4)(a), Fla. Stat. (2012).

   We find appellant’s claim is sufficient and not refuted by the record.
Alcorn v. State, 121 So. 3d 419 (Fla. 2013); Paul v. State, 198 So. 3d 999
(Fla. 4th DCA 2016). Accordingly, we reverse the trial court’s summary
denial of the claim and remand for it to either attach records conclusively
refuting appellant’s claim, or in the alternative, to hold an evidentiary
hearing. We affirm the summary denial of appellant’s remaining grounds
without further discussion.

   Affirmed in part, reversed in part and remanded.

TAYLOR, DAMOORGIAN and CONNER, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     2